Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7-19 withdrawn 
Claims 5-6, 11-19 amended
Claims 1-6 pending 

Election/Restrictions
Applicant’s election of 1-6 in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramm (PG Pub 2008/0292812 A1).
Consider Claim 1, Ramm teaches the process of coating a substrate/workpiece with a diamond like carbon layer (DLC) [0034] using film–forming system (Fig. 1-4), where the system include DC or AC as pulse power supply [0026], [0040]–[0041], using electrode/anode made of 
Consider Claim 5, Ramm teaches the workpiece is coat with cermet material such as carbide nitride, or boron nitride layer (as a substrate) before the coating it with DLC layer [0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Gorokhovshy (PG Pub 2014/0076716 A1), and further view of Okamoto (US Pat. 4,915,977).
Consider Claims 2-3, Ramm teaches the DLC coating process using DC and AC current/power generator [0040]–[0041], with a pulse voltage ranging from 100-2000 V and with In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Ramm does not teach the claimed voltage output, or that the electrode is periodically vibrated.
However, Gorokhovsky is in the prior art of vacuum coating layers such as DLC/diamond coating [0152], teaches the process of using electrodes made of graphite [0193] with AC as the power supply [0193], and alternatively with pulse DC power supply with voltage ranging from 300 V to 10,000 V [0197], encompassing 3.6 kV or more.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm with Gorokhovsky to use AC or DC with 3.6 kV or more, as a voltage applied to the discharge electrode, to provide with a desired pulse amplitude ranging 1A-100KA [0197].
The combined Ramm (with Gorokhovsky) does not teach the periodic vibration of the electrode.
However Okamoto is in the process of forming hard carbon diamond film (abstract), teaches the process of using trigger electrode (20) that is attached to cylinder (22) that is reciprocally moving the trigger electrode in a vibration movement with back and forth moving to the substrate (4) using driving device (26) (Fig. 1-2, Col. 2, lines 17-23).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm (with Gorokhovsky) with Okamoto to periodically .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Skotheim (PG Pub 2007/0144901 A1).
Consider Claim 4, Ramm teaches the process of using a film forming system having power supply device to discharge or the pulse of less than 1 ms (10-100 s) and a voltage of 125V (Ramm, [0112]).
Ramm does not teach the process of using charge/discharge circuit for storing/discharging the electric power, or discharge control unit to discharge circuit.
However, Skotheim is in the process of forming DLC coating (abstract), teaches the storing energy and pulse generating process using a control circuit (17) to initiate charge/discharge using charge/discharge circuit [0033], [0040].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm with Skotheim to use a circuit to control the charging/storing/discharging of the electrical discharge pulse, to provide with the repetition rate of less than 30 Hz [0040].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm (PG Pub 2008/0292812 A1) in view of Zelez (US Pat. 4,603,082).
Consider Claim 6, Ramm teaches the process the process of using discharge electrode made of graphene/carbon material [0066].
Ramm does not teach the purity of the discharge electrode.
However, Zelez is in the art of forming diamond like carbon film (abstract), teaches the use of an ultrapure carbon electrode for discharging (Col. 1, lines 42-47).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ramm with Zelez to form diamond like carbon film with high purity discharge electrode, to provide with high purity diamond like carbon films, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Mohammad Mayy/
Art Unit 1718
/DAVID P TUROCY/Primary Examiner, Art Unit 1718